DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This action is in response to the communication filed on 8/11/2022. Claims 1-20 are pending in this application.
Examiner Note
If applicant has any questions or wishes to amend claims, applicant is encouraged to contact the examiner to ensure that any proposed amendments would overcome current rejection(s). The examiner can normally be reached at (571)270-3863 or michael.keller@uspto.gov, Monday-Friday, 9 AM - 10 PM EST, and examiner is happy assist applicant as needed to provide any help/feedback, thank you.
Priority
This application claims priority of CN201910464785.0, filed 5/30/2019. The assignee of record is TENCENT TECHNOLOGY (SHENZHEN) COMPANY LTD. The listed inventor(s) is/are: WU, Hai Jun; Xiong, Wan Ze; Li, Jing Tian.
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 8/02/2022 & 8/17/2022 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS(s) is/are being considered by the examiner.
Response to Arguments
Applicant’s arguments filed 8/11/2022 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
Response to Amendment
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 3, 9, 11, 17, & 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chris Hoffman (NPL- “How to Use Steam In-Home Streaming,” How-To Geek, retrieved from https://www.howtogeek.com/189601/how-to-use-steam-in-home-streaming/, retrieved on 6/9/2022, published 7/10/2017; Hof) in view of Yang (US 20190224568 A1, 4/1/2019; hereinafter Yan).
For Claim 1, Hof teaches a method for running a stand-alone program (Hof Pg 5 steam), performed by a first terminal (Hof Pg 5 Host PC) running a first main program (Hof Pg 5 the game that is running on the host PC, please see screen shot below, thank you

    PNG
    media_image1.png
    459
    828
    media_image1.png
    Greyscale

), the method comprising: 
running the stand-alone program in the first main program (Hof Pg 5); 
establishing a network connection to a second terminal through the first main program (Hof Pg 1 Steam’s In-Home Streaming is now available to everyone, allowing you to stream PC games from one PC to another PC on the same local network. Use your gaming PC to power your laptops and home theater system.); 
transmitting image information of the stand-alone program to the second terminal through the network connection (Hof Pg 2 When you use Steam In-Home streaming, one PC sends its video and audio to another PC. The other PC views the video and audio like it’s watching a movie, sending back mouse, keyboard, and controller input to the other PC.);
 receiving, through the first main program, the first operation command inputted through an input device of the first terminal, and transmitting the first operation command to the stand-alone program through the first main program, the stand-alone program being configured to control the first operation object in the stand-alone program according to the first operation command (Hof Pg 5-6 On the host PC, click Steam > Settings and select In-Home Streaming to view the In-Home Streaming settings. You can modify your streaming settings to improve performance and reduce latency. Feel free to experiment with the options here and see how they affect performance — they should be self-explanatory.); and 
receiving, through the first main program, the second operation command from the second terminal through the network connection, and transmitting the second operation command to the stand-alone program through the first main program, the stand-alone program being further configured to control the second operation object in the stand-alone program according to the second operation command (Hof Pg 4 You’ll see the games installed on your other PC in the Steam client’s library. Click the Stream button to start streaming a game from your other PC. The game will launch on your host PC, and it will send its audio and video to the PC in front of you. Your input on the client will be sent back to the server.).
Hof does not explicitly teach the stand-alone program being a multi-player program, in which a first operation object and a second operation object are separately controlled by a first operation command and a second operation command, respectively, the second operation object being different from the first operation object.
However, Yan teaches the stand-alone program being a multi-player program, in which a first operation object and a second operation object are separately controlled by a first operation command and a second operation command, respectively, the second operation object being different from the first operation object (Yan ¶ 0003 in multiplayer online battle arena (MOBA) games, each user may control, by using a client application (alternatively referred to as a client), a virtual object to fight together with teammates).
Yan and Hof are analogous art because they are both related to remote play.
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to use the multi-player techniques of Yan with the system of Hof because of ability to provide a team environment (Yan ¶ 0003).
For Claim 3, Hof-Yan teaches the method according to claim 1, wherein the establishing the network connection comprises one of the following operations: 
establishing a direct peer-to-peer connection between the first terminal and the second terminal (Hof Pg 5 please see screen shot, thank you:

    PNG
    media_image2.png
    466
    825
    media_image2.png
    Greyscale

); and 
establishing, through a relay server, the network connection between the first terminal and the second terminal (Hof Pg 4 The game will launch on your host PC, and it will send its audio and video to the PC in front of you. Your input on the client will be sent back to the server.).
For Claim 9, the claim is substantially similar to claim 1 and therefore is rejected for the same reasoning set forth above. 
For Claim 11, the claim is substantially similar to claim 3 and therefore is rejected for the same reasoning set forth above. 
For Claim 17, the claim is substantially similar to claim 1 and therefore is rejected for the same reasoning set forth above. 
For Claim 19, the claim is substantially similar to claim 1 and therefore is rejected for the same reasoning set forth above. 
For Claim 20, the claim is substantially similar to claim 1 and therefore is rejected for the same reasoning set forth above. 

Claims 2, 4, 10, & 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hof-Yan in view of Steamworks Documentation (“Added extended statuses,” Steamworks Documentation, retrieved from https://web.archive.org/web/20190427145226/https://partner.steamgames.com/doc/features/enhancedrichpresence, published 12/21/2018, wayback machine captured on 4/27/2019, retrieved from wayback machine on 6/9/2022; hereinafter Stm).
For Claim 2, Hof-Yan teaches method according to claim 1, wherein the first main program is logged in to with a first account, the first account having a corresponding friend list (Hof Pg 6 “Friends”); 
the establishing the network connection comprises: displaying the friend list in the first terminal (Hof Pg 6 “Friends”). 
Hof-Yan does not explicitly teach receiving a selection operation on the friend list; determining a second account corresponding to a selected friend; and establishing the network connection between the first terminal and the second terminal logged in to a second main program with the second account.
However, Stm teaches receiving a selection operation on the friend list (Stm Pg 5 Grouping friends- Along with additional information, the new friends list displays groups of friends playing together. Friends who play together on the same team, on the same server or match will be grouped under the game category on the line connecting them. The principle of grouping will depend on the game and on what needs to be displayed. For example, in Dota 2, teams have a squad of up to 5 people, so only the team as a whole will be displayed, and not the full squad formed as a result of matchmaking. And in Counter-Strike 2, friends will play on the same server, but instead of showing the server as part of a team, only friends playing together will be placed in a joint Steam player group); 
determining a second account corresponding to a selected friend (Stm Pg 7 screenshot below:

    PNG
    media_image3.png
    769
    604
    media_image3.png
    Greyscale

); and 
establishing the network connection between the first terminal and the second terminal logged in to a second main program with the second account (Stm Pg 3 Multiplayer Games
Depending on the type of multiplayer game, the information that helps friends recognize when to join may vary. Some games contain rounds limited by time or number of remaining players, so this information is the most important to display. Other multiplayer games end when the desired goal is reached, so information about progress towards it can be useful. Information about the mode or map that the player is using can also be useful to their friends in deciding how to participate in the game.).
Stm and Hof-Yan are analogous art because they are both related to Steam remote play.
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to use the friend lists techniques of Stm with the system of Hof-Yan because of ability to display more information (Stm Pg 1).
For Claim 4, Hof-Yan-Stm teaches the method according to claim 2, further comprising, after the establishing the network connection to the second terminal logged in to the second main program with the second account: displaying, in the first terminal, a multi-player interface of the first main program, the multi-player interface comprising an avatar and a name of the first account and an avatar and a name of the second account (Stm Pg 7 friends list with avatar).
For Claim 10, the claim is substantially similar to claim 2 and therefore is rejected for the same reasoning set forth above. 
For Claim 12, the claim is substantially similar to claim 4 and therefore is rejected for the same reasoning set forth above. 

Claims 5, 13 & 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hof-Yan in view of Hindanov et al. (US 10673971 B1, filed 6/17/2015; hereinafter Hin).
For Claim 5, Hof-Yan teaches the method according to claim 1, Hof-Yan does not explicitly teach wherein the first main program comprises a first operation command translator and a stand-alone program controller; and the transmitting the second operation command comprises: deserializing a serialized second operation command through the first operation command translator to obtain a deserialized second operation command; and transmitting the deserialized second operation command to the stand-alone program through the stand-alone program controller.
However, Hin teaches wherein the first main program comprises a first operation command translator and a stand-alone program controller (Hin Col 8 Ln 63-66 the proxy service 116B may include multiple deserialization modules 306B configured to deserialize messages that employ different communication protocols); and 
the transmitting the second operation command comprises: 
deserializing a serialized second operation command through the first operation command translator to obtain a deserialized second operation command (Hin Col 8 Ln 63-66); and 
transmitting the deserialized second operation command to the stand-alone program through the stand-alone program controller (Hin Col 8 Ln 63-66, Fig. 1, please see screen shot below:

    PNG
    media_image4.png
    769
    579
    media_image4.png
    Greyscale

).
Hin and Hof-Yan are analogous art because they are both related to network messaging.
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to use the messaging techniques of Hin with the system of Hof-Yan to deserialize messages that employ different communication protocols (Hin Col 8 Ln 63-66).
For Claim 13, the claim is substantially similar to claim 5 and therefore is rejected for the same reasoning set forth above. 
For Claim 18, the claim is substantially similar to claim 5 and therefore is rejected for the same reasoning set forth above. 

Claims 6-7 & 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hof-Yan in view of Niemeyer et al. (US 20180353855 A1, published 12/13/2018; hereinafter Nie).
For Claim 6, Hof-Yan teaches the method according to claim 1, wherein the first main program comprises a video encoder and a first network transmitter; and the transmitting the image information comprises: obtaining the image information in a display interface of the first terminal; encoding the image information through the video encoder to obtain encoded image information; and transmitting the encoded image information to the second terminal through the first network transmitter.
However, Nie teaches wherein the first main program comprises a video encoder and a first network transmitter (Nie ¶ 0079 multiplex the rebalanced microphone and game audio streams to produce a multiplexed audio stream; encode, via an audio encoder, the multiplexed audio stream to produce an encoded audio stream; composite the camera video stream and the game video stream to produce a composited video stream; encode, via a video encoder, the composited video stream to produce an encoded video stream; package the encoded audio and video streams into one or more streaming packets; and output the one or more streaming packets); and the transmitting the image information comprises: 
obtaining the image information in a display interface of the first terminal (Nie ¶ 0079); 
encoding the image information through the video encoder to obtain encoded image information (Nie ¶ 0079); and 
transmitting the encoded image information to the second terminal through the first network transmitter (Nie ¶ 0079).
Nie and Hof-Yan are analogous art because they are both related to Steam remote play.
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to use the encoding techniques of Nie with the system of Hof-Yan because of ability to generate camera video and microphone audio streams (Nie ¶ 0079).
For Claim 7, Hof-Yan-Nie teaches the method according to claim 6, wherein the first main program further comprises an audio encoder (Nie ¶ 0079); 
and after the establishing the network connection, the method further comprises: 
obtaining sound information in the first terminal (Nie ¶ 0079); 
encoding the sound information through the audio encoder to obtain encoded sound information (Nie ¶ 0079);  
transmitting the encoded sound information to the second terminal through the first network transmitter (Nie ¶ 0079).
For Claim 14, the claim is substantially similar to claim 6 and therefore is rejected for the same reasoning set forth above. 
For Claim 15, the claim is substantially similar to claim 7 and therefore is rejected for the same reasoning set forth above. 

Claims 8 & 16 are rejected under 35 U.S.C. 103 as being unpatentable over Hof-Yan in view of Fear (US 20150238859 A1, published 8/27/2015; hereinafter Fea).
For Claim 8, Hof-Yan teaches the method according to claim 1, Hof-Yan does not explicitly teach wherein the first main program comprises a first network receiver; and the receiving the second operation command comprises: receiving, through the first network receiver, the second operation command from the second terminal through the network connection.
However, Fea teaches wherein the first main program comprises a first network receiver (Fea ¶ 0028 response receiver 220); and 
the receiving the second operation command comprises: 
receiving, through the first network receiver, the second operation command from the second terminal through the network connection (Fea ¶ 0028).
Fea and Hof-Yan are analogous art because they are both related to remote play.
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to use the remote play techniques of Fea with the system of Hof to receive a response stream from the remote client (Fea ¶ 0028).
For Claim 16, the claim is substantially similar to claim 8 and therefore is rejected for the same reasoning set forth above. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning communications from the examiner should be directed to Michael Keller at (571)270-3863 or michael.keller@uspto.gov. If attempts to reach the examiner are unsuccessful, the examiner’s supervisor, Brian Gillis can be reached at 571-272-7952. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL A KELLER/
Primary Patent Examiner, Art Unit 2446